Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-5, in the reply filed on July 13, 2022 is acknowledged.  Claims 6-7 are withdrawn from consideration as being directed to a non-elected invention.

Claim Objections
Claims 4 and 5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claims 1-3 refer to the drawings by placement of numbers in parenthesis after the description of the component, i.e. “particle inlet tube (6)”, “gas feed tube (7)” and so forth.  It is preferable to remove these designations from the method claims because:
 The drawings could be amended at a later date and so the numbers are not immutable, and
The  numerical designations appear redundant in that the items are described in the method claims.
Claim 2 recites “micronizing the particles in a particle “ which is unclear.

Allowable Subject Matter
The application appears to contain allowable subject matter in that the prior art of record fails to teach or suggest the method for treating natural clinoptilolite particles in a tribo-mechanical process, which requires both two micronization steps and the treatment during production of the particles with a gas containing at least 95 mol% of oxygen.  The comparative processes in the examples do show some similarity in results for the characteristics of Examples 1 and 2, (though not identical characteristics and not even very similar for Example 3) but when employed under gastrointestinal testing conditions, particularly during the early timeframes, the inventive zeolite demonstrates better results.  In the tests for in gastrointestinal heavy metal adsorption, certain metals are far more effectively adsorbed by the zeolites produced by the herein claimed method.  If the deficiencies detailed herein above are adequately addressed, the application could be passed to issue.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Machine Translation of the document DE 102006888 describes the general process of micronization of clinoptilolite by tribo-mechanical activation.
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732